internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------------------------- ------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-129552-10 date date re ---------------------------------------------------------------------- legend decedent ---------------------------- trust spouse date date date court x y z ------------------------------------------------------------ -------------------- ------------------- --------------------------------------------------------- ------------------ -------------- -------------- ---------------------------------------------------------------------------------------------------- ---------------- dear ------------ this letter responds to your letter dated date requesting gift and estate_tax rulings with respect to decedent and decedent’s estate on date court entered the final judgment of divorce judgment which dissolved the marriage between decedent and spouse and settled all marital and property rights among the parties in addition to awarding certain property to decedent and ordering spouse to make monthly alimony payments to decedent the court ordered spouse to establish an irrevocable_trust trust with a cash property settlement for decedent’s lifetime benefit the trust was in partial settlement of spouse’s support obligation to decedent and was incorporated into judgment on date spouse established and funded trust with dollar_figurex pursuant to judgment spouse subsequently transferred dollar_figurey and dollar_figurez to trust pursuant to judgment court appointed an independent person to serve as the trustee of trust plr-129552-10 under the terms of trust decedent would receive all the net_income of the trust during her lifetime the independent_trustee had the discretion to distribute principal to decedent or apply principal for her benefit during her lifetime upon decedent’s death trust would terminate and decedent possessed a testamentary limited_power_of_appointment to appoint the trust assets to her surviving issue if decedent failed to appoint the trust assets then the trustee would distribute the trust assets to decedent’s surviving issue per stirpes the trust instrument did not grant decedent any power to alter amend revoke or terminate trust or any right to remove discharge or appoint the trustee of trust decedent died date survived by her daughter decedent did not exercise her testamentary limited_power_of_appointment you have requested the following rulings decedent was not the transferor donor or settler of the trust assets for purposes of sec_2501 sec_2502 sec_2503 sec_2511 or sec_2702 the value of the trust assets is not included in decedent’s gross_estate under sec_2031 sec_2033 sec_2036 sec_2038 sec_2039 or sec_2041 ruling_request sec_2501 of the internal_revenue_code imposes a gift_tax computed under sec_2502 for each calendar_year on the transfer of property by gift during the year by an individual sec_2502 provides that the tax imposed by sec_2501 shall be paid_by the donor sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in subchapter_c sec_2522 and following sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in plr-129552-10 property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth sec_2702 provides in general that solely for purposes of determining whether a transfer in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or by any applicable member_of_the_transferor's_family as defined in sec_2701 shall be determined as provided in paragraph in this case the transfer was pursuant to judgment which dissolved the marriage of spouse and decedent and settled the parties’ marital and property rights the divorce and the settlement of the parties’ marital and property rights including the court order to establish trust in partial satisfaction of spouse’s support obligation to decedent were entered into on the same date date accordingly the transfer of the cash property to trust constitutes a transfer for full and adequate_consideration under sec_2516 the only taxable gift is the gift of the trust remainder to decedent’s surviving issue for gift_tax purposes spouse not decedent is the transferor of the gift of the remainder therefore based upon the facts and representations made we conclude that decedent was not the transferor donor or settlor of trust for purposes of sec_2501 sec_2502 sec_2503 sec_2511 or sec_2702 see revrul_75_73 1975_1_cb_313 ruling_request sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in a case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the plr-129552-10 decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death sec_2039 provides that the gross_estate shall include the value of an annuity_payment or other payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date other than as insurance under policies of the life of the decedent if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his or her life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised in this case spouse transferred cash property to trust in partial satisfaction of his spousal support obligation accordingly decedent is not a transferor for purposes sec_2036 and sec_2038 under the terms of trust decedent would receive all the net_income of the trust during her lifetime the independent_trustee had the discretion to distribute principal to decedent or apply principal for her benefit during her lifetime decedent possessed a testamentary limited_power_of_appointment to appoint the trust assets to her surviving issue the trust instrument did not grant decedent any power to alter amend revoke or terminate trust or any right to remove discharge or appoint the trustee of trust accordingly based on the facts submitted and representations made we conclude that the value of the trust assets are not includible in decedent’s gross_estate under sec_2031 sec_2033 sec_2036 sec_2038 sec_2039 or sec_2041 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-129552-10 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by _____________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter cc
